Citation Nr: 1812294	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from June 1982 to September 1986 and in the Army from November 1990 to April 1991, with service in support of Operation Desert Shield/Storm. In addition, the Veteran had service in the Army National Guard.  
	
This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction resides with the RO in Cleveland, Ohio.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability and service connection for tinnitus. The Board finds a remand is warranted for additional development.

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In January 2012 correspondence, the Veteran reported applying for and continuing to undergo the appeals process with the Social Security Administration (SSA) seeking social security disability. See January 4, 2012 VA social work note. As these identified SSA records may be relevant to the claims on appeal, the case must be remanded so appropriate attempts can be made to obtain these outstanding records. 

Next, the Veteran was afforded a VA examination as to bilateral hearing loss and tinnitus in January 2012. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The VA examiner noted the Veteran's first period of service from June 1982 to September 1986 as a base vehicle equipment mechanic, and his exposure to noise from machinery and vehicles and the sporadic use of hearing protection devices. The examiner noted the Veteran's audiogram at entrance to service in August 1981, which indicated hearing within normal limits bilaterally, and the October 1990 audiogram when the Veteran entered National Guard service which the examiner assessed as revealing no significant threshold shifts compared to the induction audiogram. The examiner found that it was less likely than not that the Veteran's impaired hearing is due to in-service noise exposure. However, the Board finds a supplemental opinion is warranted, as the examiner failed to consider the Veteran's lay statements regarding ongoing symptoms of difficulty hearing the television, radio and conversations starting since shortly after his separation from service in September 1986. Additionally, the examiner should address the threshold shift of 10 to 15 decibels at 6000 Hertz from August 1981 to October 1990 and comment whether that does or does not represent some hearing acuity loss due to noise exposure . 

As to entitlement to service connection for tinnitus, the VA examiner noted that the Veteran's tinnitus was less likely than not caused by or a result of in-service noise exposure. The examiner noted that the Veteran did not incur sufficient noise exposure to cause impaired hearing in-service, and as such tinnitus is less likely than not related to or caused by impaired hearing. However, the Board finds a supplemental opinion is warranted as the examiner failed to consider the Veteran's lay statements regarding ongoing symptoms of tinnitus since his first period of service. Further, noise exposure should be conceded as the Veteran's military occupational specialty (MOS) as a base vehicle and tank turret equipment mechanic indicates noise exposure was highly probable. As such, since the Board has conceded some in-service noise exposure, a supplemental opinion is warranted to address whether the Veteran's tinnitus is related to his in-service noise exposure.  The Board finds remand is warranted for a supplemental VA examination and opinion as to bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate attempts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the directive above, schedule the Veteran for a VA audiology examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to active service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Hazardous noise exposure in-service should be conceded. The examiner should address the in-service threshold shifts in hearing, specifically from the August 1981 audiogram at entrance to the October 1990 audiogram at entrance to National Guard service at 6000 Hertz when a 10 to 15 decibel threshold shift was noted. Additionally, the examiner's attention is invited to the Veteran's lay statements regarding experiencing ongoing difficulty hearing the television, radio and conversations and ringing in his ears since service. See September 2017 Board hearing transcript. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




